Title: To George Washington from James McHenry, 14 May 1797
From: McHenry, James
To: Washington, George



Dear Sir.
Philadelphia 14 May 1797.

I think it probable that there will be a house of representatives to-morrow and perhaps a Senate on tuesday, the speech of course will be on Wednesday.
The speech will state the circumstances which have induced to the call of Congress; express a sincere desire that accommodation may take place; inform, that a fresh attempt will be made to endeavour to effectuate the object; recommend in the mean while, as indispensible to the immediate protection of our trade, and to guard against an unsuccessful issue, the equipment of the frigates and other vessels of war to serve as convoys, and a restricted permission for merchantmen to arm and act in their own defence who may sail without convoy; an increase of artillerists & Cavalry, and an arrangement for a provisional or incidental force. It then notices the principles which will govern his administration, with which if not altered you will be entirely satisfied.
I inclose you an abstract of the treatment of Mr Pinckney, since the date of which there has been a letter from him from Amsterdam refering to two which are yet to arrive. The letter from Amsterdam

contains the information, that he reced the written order for leaving France the day after the account of Buonaparte’s victory had reached Paris.
Mr Craik has informed me that you dined lately at the old Docters, and looked very well; indeed better than when here. God send that you may long look well and enjoy good health, and that nothing that is to happen may be of such a nature as to disturb your consoling privacy and retirement. France however is playing a great game, and has views perhaps little less extensive than those which opened upon the Roman Republic, and deluged so great a portion of the world with blood. She does not appoint pro consuls over the countries she conquers, but she does what is as effectual, she permits them to creat themselves into republics and governs them by their own passions, or she annexes them to her own territory and governs them in Paris. Adieu most sincerely & affecty

James McHenry

